492 N.W.2d 873 (1992)
242 Neb. 24
Karen Ann KLEAGER, Appellee,
v.
Andrew James KLEAGER, Appellant.
No. S-90-222.
Supreme Court of Nebraska.
December 11, 1992.
John W. Ballew, Jr., Lincoln, of Simmons, Olsen, Ediger, Selzer & Ballew, P.C., Scottsbluff, for appellant.
John Sorensen, Scottsbluff, and, on brief, John F. Wright, Lincoln, of Wright, Sorensen & Brower, P.C., Scottsbluff, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
In this domestic relations case, respondent-appellant Andrew James Kleager, the husband, appeals from the trial court's order denying his application for modification of the decree of dissolution of marriage to reduce the amount of alimony awarded in the original decree of June 14, 1985.
We find that any changes in circumstances which were within the contemplation of the parties at the time of the decree, or that were accomplished by the mere passage of time, do not justify a change or modification of the order. Desjardins v. Desjardins, 239 Neb. 878, 479 N.W.2d 451 (1992); Wagner v. Wagner, 224 Neb. 155, 396 N.W.2d 282 (1986).
The modification of an alimony award is a matter initially entrusted to the discretion of the trial court. On appeal, such decisions are reviewed de novo on the record and are affirmed in the absence of an abuse of discretion. Desjardins v. Desjardins, supra; Helms v. Helms, 234 Neb. 630, 452 N.W.2d 269 (1990).
We have reviewed the record de novo as we are required to do, and we have determined *874 that the trial court did not abuse its discretion with regard to any of the matters of which complaint is made. See Helms v. Helms, supra. The decree of the district court is affirmed. Appellant is ordered to pay $1,500 to appellee to apply to her attorney fees.
AFFIRMED.